DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbritter et al (US 20140225147).
Regarding claim 1, Halbritter et al teach (Figs. 1-4) an optical module, comprising: a carrier (2); an optical element (5) disposed on the upper side of the carrier; and a housing (11) disposed on the upper side of the carrier, the housing defining an aperture (between element 4 and side face 11) exposing at least a portion of the optical element, an outer sidewall of the housing comprising at least one singulation portion (side wall 11) disposed on the upper side of the carrier, wherein the singulation portion of the housing is a first portion of the housing, and wherein the housing further comprises a second portion (the protrusion portion of element 11 where numeral 45 is labeled) and a surface of the singulation portion of the housing is rougher than a surface of the second portion of the housing.  That is, the housing are produced with method shown in paragraph [0040], and the singulation occurs along lines labelled 6 where the rougher surface occurs.  The current application’s rougher surface occurs in the similar manner see [0034] of the specification.  




    PNG
    media_image1.png
    403
    922
    media_image1.png
    Greyscale


Regarding claims 2 and 10, Halbritter et al teach the outer sidewall has at least one outer side surface fully formed by the singulation portion (divided alone line 6 – see figure 1l).
Regarding claims 3 and 11, Halbritter et al teach the singulation portion is separated from a side (bottom) surface of the carrier by a distance.
Regarding claims 4 and 12, Halbritter et al teach the singulation portion is substantially coplanar with a side surface (left side of substrate 2) of the carrier.
Regarding claims 5 and 13, Halbritter et al teach the optical element is a light source ([0063]) or an optical sensor.

Regarding claims 7 and 15, Halbritter et al teach [0044] the optical element (5) is disposed on the upper side of the carrier with a transparent molding material.
Regarding claims 8 and 16, Halbritter et al teach the optical element with the transparent molding material is separated from the housing by a distance (see gap between element 5 and element 4 shown at in figure 4 of the prior art).
Regarding claim 14, Halbritter et al teach the singulation portion of the housing is a first portion of the housing, and wherein the housing further comprises a second portion (see figure above) and a surface of the singulation portion of the housing is rougher (where the singular portion is divided from other housing see figure 1l) than a surface of the second portion of the housing.
Regarding claim 17, Halbritter et al teach A method of making an optical module, comprising: providing at least one housing matrix module, wherein the housing matrix module comprises a plurality of housings (1l) connected with each other, and wherein each housing defines an aperture (where optical element 5 is situated); singulating ([0058]) the housing matrix module to separate the housings from each other, wherein the singulating defines a singulation portion on an outer sidewall of each of the housings; disposing a plurality of optical elements (5s) at an upper side of a carrier (1F); disposing the singulated housings (1B) on the upper side of the carrier, each housing positioned over at least one optical element; and singulating the carrier (for example 1G) into a plurality of optical modules, the singulation portion being disposed on an upper surface of the carrier.
Regarding claim 19, Halbritter et al teach applying an adhesive (8) to portions of the upper surface of the carrier before disposing the singulated housings on the upper side of the carrier.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter et al in view of Chin et al (US Patent 7005317).
Regarding claims 18 and 20, Halbritter et al teach the invention set forth above.  Halbritter et al do not specifically teach affixing the at least one housing matrix module to a tape before signulating the housing matrix module to separate the housings from each other.  Chin et al teach teach affixing the at least one housing matrix module to a tape (7) before signulating the housing matrix module to be cut (mechanically) the housings from each other.  It would have been obvious at the time of invention to use tape to secure the housing matrix to be cut to improve precision of cut.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK